Electronically Filed
                                                       Supreme Court
                                                       SCWC-16-0000045
                                                       16-MAY-2018
                                                       01:13 PM



                            SCWC-16-0000045

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           RICHARD W. BAKER,
                    Petitioner/Appellant-Appellant,

                                  vs.

          BRICKWOOD M. GALUTERIA, ABIGAIL L. GALUTERIA,
   and GLEN TAKAHASHI, City Clerk, City and County of Honolulu,
                 Respondents/Appellees-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-16-0000045; CASE NO. 15-1)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Appellant-Appellant Richard W. Baker’s

application for writ of certiorari filed on March 19, 2018, is

hereby rejected.

           DATED:   Honolulu, Hawai#i, May 16, 2018.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson